TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-01-00607-CV



                        Texas Department of Public Safety, Appellant


                                                v.


                                   Carrie C. Carey, Appellee



              FROM THE COUNTY COURT AT LAW OF CALDWELL COUNTY,
             NO. 3729, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING




               Appellant Texas Department of Public Safety filed an Agreed Motion to Dispose of

Case in which it seeks to have the judgment of the County Court at Law of Caldwell County

reversed. Appellant’s agreed motion intimates that the parties have reached an agreement in this

matter. The motion dictates the following terms which we interpret to be the terms of the parties’

agreement:


       The administrative decision in Texas Dep’t of Public Safety v. Carrie Collen Carey,
       State Office of Administrative Hearings Docket No. 2001-07-48469 shall be
       reinstated, sustaining the 180 day suspension of Carey’s driver’s license. Carey shall
       receive credit for 72 days served on suspension from July 23, 2001, to October 3,
       2001. All costs before this Court and the county court at law shall be taxed against
       the party that incurred such costs.
               Based on the agreed motion, the judgment below of the County Court of Caldwell

County is reversed and the cause remanded to the district court for entry of judgment consistent with

the parties’ agreement.




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Reversed and Remanded

Filed: January 17, 2002

Do Not Publish




                                                 2